DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 1 is amended and claims 1-16 are pending in the current application and examined below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The preamble of each of the claims states that the steel is “A non-heat treated steel for induction hardening”. In this case the preamble merely states the intended use for the invention as the body of the claims fully set forth all the limitations of the claimed invention (see MPEP 2111.02). Thus the claims will be interpreted as describing a steel composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the oxides” in the phrase “a ratio of a number of the Mn oxides with respect to the number of the oxides” in line 6 on page 2 of claim 1. It is not clear what oxides are referred to by “the oxides”. As there is both oxides and Mn oxides previously recited in the claim, it is not clear which oxides are being referred to and therefore what the ratio is based upon. Claims 2-16 are rejected as they depend from claim 1 and do not solve the above issue.

Claims 2-16 all depend from claim 1 which uses the closed transitional phrase “consisting of”. However, claims 2-16 all use the open transitional phrase “containing”, see MPEP § 2111.03 concerning transitional phrases. Therefore, claims 2-16 are not clear as this use of an open transitional phrase to modify a closed transitional phrase makes it unclear whether a closed or open transitional phrase is intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-113063 A (with included English translation) of Suzuki in view of JP2011-026641 A (with provided English translation) of Matsumoto. 
As to claim 1, Suzuki discloses a steel where an object of the present invention is to have a fatigue strength (σw) of a portion of the “dough” that is not affected by induction hardening (Suzuki, pg. 2 of description translation, 3rd full paragraph). Suzuki discloses the composition as shown in the table below in relation to the claimed ranges. As Suzuki discloses a steel composition, it is capable of induction hardening, thereby meeting the claim limitation. 


Element (or function)
Claim 1 Range
Suzuki Ex 24 (Table 2)
Suzuki claims 1-4
C
0.35 to 0.44%
0.43
0.35-0.58%
Si
0.01 to less than 0.30%
0.24
0.1-1.00%
Mn
0.80 to 1.5%
1.03
0.5-1.5%
P
0.030% or less
0.015
0.030% or less
S
More than 0.010 to 0.095%
0.072
0.020-0.13%
Cr
More than 0.1 to 0.3%
0.13
0.03-0.3%
V
0.05 to 0.2%
0.12
0.03-0.3%
N
0.0040 to 0.0200%


O
0.0024% or less


Cu
0.05% or less
0.05
0.2% or less
Ni
0.05% or less
0.12
0.2% or less
Al
0.04% or less


Ti
0.02% or less

0.03-0.3%
Nb
0 to 0.02%

0.03-0.3%
Pb
0 to 0.03%

Less than 0.3%
Ca
0 to 0.01%
0.0009
Less than 0.0050% 
Mo
0 to 0.2%

0.2% or less
fn1
50.0 or less
49.311

fn2
0.70 to 1.00
0.836116883

fn3
1.30 or more
1.1987

Fe
balance
Balance (claim 1)
balance


Suzuki discloses ranges that lie inside the claimed ranges (Ca), overlap the claimed ranges (C, Si, Mn, P, S, Cr, V, Cu, Ni, Pb, Mo), or are close (Ti and Nb although these are optional additions). 
prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art, see MPEP § 2144.05(I).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Suzuki. 

Further, Example 24 of Suzuki meets the claimed ranges except for Ni which is close (Suzuki, Table 2) and Suzuki discloses overlapping ranges for Ni.
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure and substitute this amount into Example 24 since the prior art teaches that Nickel improves the hardenability throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

However, Suzuki does not disclose where Nitrogen is 0.0040 to 0.0200%.
Matsumoto relates to a non-heat treated steel for induction hardening has a composition containing 0.35 to 0.45% C, >0.30 to 0.70% Si, 1.00 to 1.50% Mn, ≤0.030% P, 0.010 to 0.035% S, 0.10 to 0.30% Cr, 0.005 to 0.050% Al, 0.100 to 0.200% V and 0.0040 to 0.0200% N (Matsumoto, abstract). Matsumoto teaches that N forms nitrides and carbonitrides and contributes to refinement of the structure or precipitation strengthening and these effects are obtained when the N content is 0.0040% or more. However, when N is contained exceeding 0.0200%, the hot forgeability is lowered, so the upper limit of the N content is set to 0.0200% (Matsumoto, paragraph [0044]).
As Suzuki and Matsumoto both relate to steels that are used in relation to induction hardening, it would have been obvious to one of ordinary skill in the art at the time of filing to add 0.0040 to 0.0200% N as taught by Matsumoto to the steel composition disclosed in Suzuki, thereby refining of the structure or precipitation strengthening the steel (Matsumoto, paragraph [0044]).
	As to the three claimed formulas, they are all functions of the concentrations of the elements, and thus are encompassed by the disclosure of Suzuki alone as nitrogen is not a part of any of these functions. Also Example 24 of Suzuki meets the limitations with respect to formulas 1 and 2 and is close with respect to 3. 
Fn1 = 80C2+55C+13Si+4.8Mn+30P+30S+1.5Cr (1) 
fn2 = C+(Si/10)+(Mn/5)-(5S/7)+(5Cr/22)+1.65V (2) 
fn3 = -2C-Si+2.33Mn+0.26Cr+V-1.5Cu-1.5Ni (3) 

                
                    f
                    n
                    1
                    =
                    80
                    *
                    
                        
                            
                                
                                    0.43
                                
                            
                        
                        
                            2
                        
                    
                    +
                    55
                    *
                    
                        
                            0.43
                        
                    
                    +
                    13
                    *
                    0.24
                    +
                    4.8
                    *
                    1.03
                    +
                    30
                    *
                    0.015
                    +
                    30
                    *
                    0.072
                    +
                    1.5
                    *
                    0.13
                    =
                    49.311
                
            
                
                    f
                    n
                    2
                    =
                    0.42
                    +
                    
                        
                            0.24
                        
                        
                            10
                        
                    
                    +
                    
                        
                            1.03
                        
                        
                            10
                        
                    
                    -
                    
                        
                            5
                            *
                            0.072
                        
                        
                            7
                        
                    
                    +
                    
                        
                            5
                            *
                            0.13
                        
                        
                            22
                        
                    
                    +
                    1.65
                    *
                    0.12
                    =
                    0.836
                
            
                
                    f
                    n
                    3
                    =
                    -
                    2
                    *
                    0.43
                    -
                    0.24
                    +
                    2.33
                    *
                    1.03
                    +
                    0.26
                    *
                    0.13
                    +
                    0.12
                    -
                    1.5
                    *
                    0.05
                    -
                    1.5
                    *
                    0.12
                    =
                    1.1987
                
            

	As noted above, Suzuki discloses an overlapping amount of Ni and a lower amount of Ni which is encompassed within Suzuki’s range would satisfy formula 3. Also Suzuki discloses that as Ni content is more than 0.2% it becomes easy for cracking to occur (Suzuki, pg. 4 of translation, 5th full paragraph). Thus Suzuki discloses that decreasing Ni decreases the likelihood of cracking. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP § 2144.05(II)(A). Discovery of optimum ranges of a result effective variable in a known process is ordinarily within the skill of art and selection of the optimum ranges within the general condition is obvious, see MPEP § 2144.05(II)(A).
	Thus as Suzuki discloses an overlapping range for Ni and recognizes that Ni is a result effective variable such that lower amounts of Ni decreases the likelihood of cracking, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a lower amount of Ni within this overlapping range and further determine and utilize the optimum amount in order to decrease the chance of cracking and thereby satisfy claimed function 3. 

	It is not clear what is meant by the Mn oxide ratio, see 112(b) above. However, Suzuki discloses a substantially identical composition as noted above. 
substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
	As Suzuki discloses a substantially identical composition, there is a prima facie case of obviousness that the steel disclosed in Suzuki would have the same oxide ratio as instantly claimed. 
	While applicant states in the specification that Si is added to the molten steel prior to an Mn source to deoxidize the molten steel (specification, paragraph [0078]) and that an excessive amount of Mn oxides are formed if Mn is added first and the Mn oxide ratio would be more than 10% (specification, paragraph [0079]). While this assertion is made, applicant only has two examples which add Mn before Si: test # 66 and 67. There does not appear to be any other tests that share the same composition as these two disclosed tests. While there are dozens of other tests conducted where Si is added before Mn, because the compositions are changing, it is not clear that the difference in oxide ratio is solely the result of the order of addition. Therefore it is not clearly established that this change in order produces new or unexpected results as the other elements are also changing.
However, the MPEP notes In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), see MPEP § 2144.04(IV)(C).
Thus, there is a prima facie case that the composition in Suzuki would have the same oxide ratio as instantly claimed composition. 

claim 2, Suzuki does not explicitly disclose an example nor a range where Al is 0.005 to 0.040%.
Matsumoto teaches that Al is an element necessary for deoxidation of the molten steel at the time of steelmaking. In order to obtain this effect, 0.005% or more of Al is contained. However, if the Al content exceeds 0.050%, the Al2O3 inclusions become coarse and the fatigue strength may be lowered. Therefore, the upper limit of the Al content is set to 0.050% (Matsumoto, paragraph [0041]). 
As Suzuki and Matsumoto both relate to steels that are used in relation to induction hardening, it would have been obvious to one of ordinary skill in the art at the time of filing to add 0.005 to 0.0500% Al as taught by Matsumoto to the steel composition disclosed in Suzuki, thereby deoxidizing the molten steel at the time of steelmaking (Matsumoto, paragraph [0041]).

As to claims 3 and 6, it is noted above that Suzuki discloses ranges for Ti and Nb that are close (0.03% lower bound as compared to instant claimed range of 0.005 to 0.02%).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
As Suzuki discloses that Ti and Nb increase the durability ratio by precipitation strengthening (Suzuki, pg 4 of translation, last paragraph), and this effect occurs across the disclosed range, a person of ordinary skill would expect this property to be present in amounts  prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Suzuki. 

As to claims 4 and 7-9, it is noted above that Suzuki discloses an overlapping range for Pb and a range that falls inside the claimed range for Ca. 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that Pb has the effect of improving machinability (Suzuki, pg 5 of translation, fourth from last paragraph) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claims 5 and 10-16, it is noted above that Suzuki discloses an identical range for Mo. Thus the current claimed range is obvious in view of Suzuki.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto.
As to claims 1 and 2, Matsumoto discloses the composition in comparison to the claims as shown in the table below. As Matsumoto discloses a steel composition, it is capable of induction hardening, thereby meeting the claim limitation.
Element (or function)
Claim 1 Range
Matsumoto Table 1 Ex 13
Matsumoto Claim 1
C
0.35 to 0.44%
0.37%
0.35-0.45%
Si
0.01 to less than 0.30%
0.23%
0.3-0.7%
Mn
0.80 to 1.5%
1.03%
1-1.5%
P
0.030% or less
0.015%
0.03% or less
S
More than 0.010 to 0.095%
0.023%
0.010-0.35%
Cr
More than 0.10 to 0.3%
0.10%
0.10-0.30%
V
0.05 to 0.2%
0.105%
0.1-0.2%
N
0.0040 to 0.0200%
0.0102%
0.004-0.02%
O
0.0024% or less


Cu
0.05% or less


Ni
0.05% or less


Al
0.04% or less
0.025%
0.005-0.05%
Ti
0.02% or less

0.02% or less (claim 2)
Nb
0 to 0.02%


Pb
0 to 0.03%

0.3% or less (claim 3)
Ca
0 to 0.01%


Mo
0 to 0.2%


fn1
50.0 or less
40.526

fn2
0.70 to 1.00
0.7785

fn3
1.30 or more
1.5609

Fe
balance
Balance (claim 1)




As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches chromium enhances the hardenability and internal hardness (Matsumoto, paragraph [0040]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
Further, Matsumoto discloses ranges that lie inside the claimed ranges (Mn, P, V, N, Ti), overlap the claimed ranges (C, S, Cr, Al, Pb), or are close (Si). 
prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed ranges in Matsumoto. 

Matsumoto Ex 13 satisfies all three formulas. Further, as Matsumoto discloses ranges that overlap or are close, there is a prima facie case that the formulas are obvious for the reasons stated above in the rejection over Suzuki.

It is not clear what is meant by the Mn oxide ratio, see 112(b) above. However, Matsumoto discloses a substantially identical composition as noted above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
	As Matsumoto discloses a substantially identical composition, there is a prima facie case of obviousness that the steel disclosed in Matsumoto would have the same oxide ratio as instantly claimed. 
	While applicant states in the specification that Si is added to the molten steel prior to an Mn source to deoxidize the molten steel (specification, paragraph [0078]) and that an excessive amount of Mn oxides are formed if Mn is added first and the Mn oxide ratio would be more than 
However, the MPEP notes In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), see MPEP § 2144.04(IV)(C).
Thus, there is a prima facie case that the composition in Matsumoto would have the same oxide ratio as instantly claimed composition. 

As to claims 3 and 6, Matsumoto discloses where Ti is 0.02% or less (Matsumoto, claim 2).

As to claims 4 and 7-9, Matsumoto discloses where Pb is 0.3% or less (Matsumoto, claim 3).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that Pb improves the machinability (Matsumoto, paragraph [0055]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. 

Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Suzuki.
As to claims 5 and 10-16, Matsumoto does not explicitly disclose where Mo is 0.05 to 0.20%.
As shown above, Suzuki discloses a similar steel to be used in conjunction with induction hardening (Suzuki, abstract; see also Table 2 and claims 1-4 as shown above). Suzuki teaches Mo has the effect of enhancing the hardenability and improving the hardness of the “dough” portion that is not affected by induction hardening (Suzuki, pg. 4 of translation of description, 6th full paragraph). Suzuki teaches if the Mo content exceeds 0.20%, it becomes easy to cause burn cracking so the Mo content is set to 0.20% or less and in order to acquire the above-mentioned effect of Mo reliably, it is preferable to make the content into 0.03% or more (Suzuki, pg. 4 of translation of description, 6th full paragraph).
th full paragraph).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that these amounts of Mo enhance the hardenability (Suzuki, pg. 4 of translation of description, 6th full paragraph) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive. 
With respect to the priority issue, Examiner thanks applicant for noting the inadvertent omission on the Office Action Summary. The receipt of the certified foreign priority documents is confirmed above.

With respect to the objection to claim 1, applicant’s amendments have cured the issue and the objection is withdrawn.

With respect to the 112(b) rejection of claim 1 concerning Mn oxides, applicant’s amendments have cured the issues and the rejection is withdrawn.

With respect to the 112(b) rejection of claims 2-16, applicant argues that the use of the open transitional phrase “containing” does not create confusion in combination with the closed transitional phrase “consisting of” which is used in claim 1 from which those claims all depend as applicant argues that as claims 2-16 all incorporate the elements of claim 1, including “consisting of” this makes the compositions recited in claims 2-16 also closed and containing merely recites an additional limitation on the composition beyond what is recited in claim 1 (Applicant’s remarks, pg. 7, last full paragraph). 
While applicant is correct that the dependent claims include the limitations upon which the claims depend, this contributes to the indefiniteness issue. Considering that claim 1 already closes the composition, when the dependent claims use open terminology, the dependent claims are read as having open and closed terminology with respect to the composition. As such, it is not clear what the scope of these claims encompasses. Therefore the rejection is maintained.

With respect to the rejections under 103, applicant argues that the references do not disclose, teach or suggest claimed fn1, fn2, and fn3 (Applicant’s remarks, pg. 8, last paragraph). Applicant argues that the composition produces beneficial effects when all the compositional elements are satisfied and fn1, fn2 and fn3 are met (Applicant’s remarks, pg. 8, last paragraph).
However, the formulas associated with fn1, fn2 and fn3 are merely further limit the the compositional concentrations. As Suzuki and Matsumoto disclose both overlapping ranges and Matsumoto discloses a specific example which satisfies all three functions, a person of ordinary skill would reach these compositions through routine experimentation. 

Applicant argues that Suzuki is silent on any values of fn1, fn2, and fn3 as defined in claim 1 and has a Ni value in Test 24 which falls outside the claimed range and thus is different from the claimed composition and one of ordinary skill could never easily achieve the steel recited in claim 1 based on Suzuki (Applicant’s remarks, pg. 9, last two paragraphs). Applicant also notes that only Test No. 24 and 27 in Suzuki have a Si content of 0.01% to less than 0.30% as recited in claim 1 (Applicant’s remarks, pg. 9, last paragraph). 
However, Suzuki discloses an overlapping range for Ni and applicant does not demonstrate any criticality with respect to Ni, and as such it would have been obvious to a person of ordinary skill to select within that overlapping range to reach the claimed invention. Further, while only two of the specific examples for Si fall within the claimed range, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments, see MPEP § 2123.


However, applicant does not address that Test 13 of Matsumoto satisfies all three fn. As noted above, these claimed formulas are merely functions of the composition. The only portion of the specific disclosure of Test 13 in Matsumoto that does not anticipate claim 1 is the Cr content and as it discloses 0.10% this is as close as possible to the claimed range of greater than 0.1% to 0.3%. It would be expected given the minor difference in chromium, the steel disclosed in Test 13 would have the same properties as the claimed steel. Further, Matsumoto teaches a range for chromium that closely overlaps the claimed range (0.10-0.30% vs greater than 0.10 to 0.30%). As such a person of ordinary skill would naturally motivated to select within this range to reach the claimed invention.
Also, while applicant asserts that a person of ordinary skill would have no reason to pay attention to Cu and Ni amounts, these are not elements that are required to be present in the instant claims. As Matsumoto is silent on these elements, the inference that would be drawn by a person of ordinary skill is that these elements are not present. As such, Matsumoto meets the claim limitations and the reference’s silence on these elements is not relevant to the claimed invention.

With respect to the Mn oxide ratio of inclusions, applicant argues that neither Suzuki nor Matsumoto disclose the ratio of the number of Mn oxides to the number of oxides and that the processing disclosed in these references does not provide one of ordinary skill to achieve the Mn oxide number (Applicant’s remarks, pg. 10, last two full paragraphs). Applicant argues that when the Mn oxide number ratio is 10% or less the occurrence of melting cracks can be suppressed (Applicant’s remarks, pg. 10 last paragraph – pg. 11, first paragraph). Applicant 
Applicant is correct that neither reference discloses a ratio of the number of Mn oxides to the overall oxides. However, as noted in the rejection above, applicant has not established that the processing parameters are linked to the Mn oxide number. While applicant has two examples where Mn is added before Si, as the compositions are not held constant it is not clear that this change in addition order is causing the difference in Mn oxide number.
Applicant points to Test number 53 as one that have a composition very close to that of Test number 67, yet produces a Mn oxide ratio significantly different from Test number 67 and successfully suppressed melt cracking (Applicant’s remarks, pg. 13, first full paragraph). 
However, the categorization of these two compositions as “very close” does not paint a complete picture. While the two compositions have very similar amounts of oxygen, the amounts of deoxidizers are different as Test 53 has 0.24% Si and 0.95% Mn while Test 67 has 0.22% Si and 1.10% Mn. This difference in the amount of deoxidizers would contribute to the difference in the Mn oxide ratio and makes it such that it is not clear that the order of addition of these elements is the factor causing the higher Mn oxide ratio in Test 67. As such, while Suzuki and Matsumoto do not disclose the same order of addition that applicant discloses, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP § 2144.04(IV)(C). As such, the combination of composition 
While applicant argues that neither Suzuki nor Matsumoto discloses the processing parameters necessary to achieve the claimed Mn oxide number ratio, specifically the order of addition of Si and the Mn source (Applicant’s remarks, pg 13, 2nd full paragraph), as noted above, applicant has not established that this order of addition is linked to the Mn oxide ratio. As such, the order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP § 2144.04(IV)(C)  and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733